Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Orientation Invariant Feature Embedding and Spatial Temporal Regularization for Vehicle Re-identification”, IDS), hereinafter referred as Wang, in view of Zhou et al. (US Patent 10,176,405, IDS), hereinafter referred as Zhou.

Regarding claim 13, Wang discloses a method comprising: 
access a plurality of image frames from one or more lenses of a camera system (see section “4.1. Datasets”, where the images are collected from real-world surveillance scenarios); 
identify, within the plurality of image frames, a plurality of vehicle front and a plurality of vehicle back detections (see section “3.3. Orientation Invariant Feature Aggregation", where each weights w1 and w2 correspond to the identified front and back vehicle detections); 
pair at least a subset of the plurality of vehicle back detections with vehicle front detections, wherein a given vehicle back detection is paired with a given vehicle front detection based on a camera angle relative to a predefined axis (see sections “3. 2. Orientation-based Feature Extraction”, “3.3. Orientation Invariant Feature Aggregation” and figure 5, where, depending on two camera angles, i.e. whether the cameras are oriented to acquire the front or back of the vehicles, different features will be extracted, and used to cluster, i.e. pair, the two images as belonging or not to the same vehicle); 
assign, using each of a plurality of pools, a score to each vehicle front detection—vehicle back detection pair, each non-paired vehicle front detection, and each non-paired vehicle back detection, wherein each pool comprises a data structure representing a scoring mechanism and a set of detections (see section “3. 3. Orientation Invariant Feature Aggregation”, where the weights correspond to scores having a value between 0 and 1; see figure 5, where pools of car images are being depicted where main pools contain all images of paired and non-paired images of a same vehicle, and sub-pools of front and back facing vehicles respectively).
However, Wang fails to explicitly disclose the method further comprising: assign each detection to a pool that assigned a highest score to that detection; and 
upon determining that a given pool comprises at least n detections: label the given pool as representing a specific vehicle, wherein n is a predetermined positive integer.
	However, Wang contains a “base” method of detecting to a pool that assigned a score to that detection (see section “3.3. Orientation Invariant Feature Aggregation”, where the weights correspond to scores, and Fig. 5) upon which the claimed invention can be seen as an “improvement” to cluster non-paired front and back detection.
Wang contains a known technique of observing that each pool of paired images includes sub-pools of either front and back detection (section 3.3 and Fig. 5), and pairing to each other for non-paired front and back detection, that is applicable to the base method.
One of ordinary skill in the art would have recognized that applying the known technique would have been yield predictable result and resulted in an improved system (KSR scenario D. Applying a known technique to a known method ready for improvement to yield predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and assign each detection to a pool that assigned a highest score to that detection; and upon determining that a given pool comprises at least n detections: label the given pool as representing a specific vehicle, wherein n is a predetermined positive integer. The motivation for doing this is to reduce the amount of clusters to simplify application.
However, Wang fails to explicitly disclose the method is implemented by a system comprising processing circuitry and memory. 
However, in a similar field of endeavor Zhou discloses a method for vehicle re-identification (abstract). In addition, Zhou discloses that the method is implemented by a system comprising processing circuitry and memory (col. 4, lines 58 – 60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, implement the method by a system comprising processing circuitry and memory. The motivation for doing this is that the application of Wang can be realized by a substantial machine.

Regarding claims 1 and 18, they are corresponding to claim 13, thus, they are interpreted and rejected for the same reason set forth for claim 13.

Regarding claim 2 (depends on claim 1), Wang discloses the method wherein further comprising: determining that the given pool comprises multiple vehicle front detections; and verifying that the multiple front detections are associated with the specific vehicle (Fig. 5).

Regarding claim 3 (depends on claim 1), Wang discloses the method further comprising: determining that the given pool comprises multiple vehicle back detections; and verifying that the multiple back detections are associated with the specific vehicle (Fig. 5).

Regarding claim 4 (depends on claim 1), Wang discloses the method further comprising: determining that the given pool comprises multiple vehicle front detections; determining that the given pool comprises multiple vehicle back detections; and verifying that the multiple front detections and the multiple back detections are associated with the specific vehicle (Fig. 5).

Regarding claim 5 (depends on claim 4), Wang discloses the method further comprising: verifying that a direction of travel of the vehicle is from at least one of the vehicle back detections to at least one of the vehicle front detections (see section 3.4 and Fig. 6, it detects vehicle travel direction).

Regarding claim 6 (depends on claim 1), Wang discloses the method wherein the scoring mechanism is based on a speed of a vehicle, and an angle between a line associated with a given image frame and a line between at least one of the vehicle back detections and at least one of the vehicle front detections (see section 3.2 - 3.4 and Fig. 6).

Regarding claim 7 (depends on claim 1), Wang discloses the method wherein determining that a given pool comprises at least n detections (Fig. 5 can be considered as a given pool comprises n detections) except for n is equal to 6. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to optimize n value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8 (depends on claim 1), Wang discloses the method wherein the score is assigned using a scoring function for assessing fit of a given detection to a given pool (section 3.3), wherein the scoring function is based on an alignment between a camera orientation and a direction of travel (section 3.2 - 3.3, Fig. 2, orientation-based), wherein the scoring function comprises one or more polynomials representing a vehicle front detection position within a given image frame or a vehicle back detection position within the given image frame (section 3.3, polynomials for wi), wherein each position comprises a row and a column (page 381, col. 2, x, y position).

Regarding claim 9 (depends on claim 8), Wang discloses the method wherein the scoring function for the given pool is based on at least a predetermined number of assigned detections to the given pool (section 3.3, wi, (i = 1, 2, 3, 4)).

Regarding claim 10 (depends on claim 8), Wang discloses the method wherein the scoring function incorporates an assessment on an orientation of a vehicle for vehicle front detection—vehicle back detection pair (section 3.2 - 3.3, Fig. 2, orientation-based).

Regarding claim 11 (depends on claim 8), Wang discloses the method wherein the scoring function incorporates a weighting, the weighting being based on vehicle orientation, speed, and movement from left to right in the field of view (see section 3.2 - 3.4 and Fig. 6).

Regarding claim 12 (depends on claim 8), Wang discloses the method wherein the scoring function scores the given detection relative to other detections in the given pool, wherein the scoring function is based on a total number of other detections in the given pool (see section 3.3 and Fig. 5, also based on left face, and right face detection).

Regarding claims 14 - 17, they are corresponding to claims 2 – 5, respectively, thus, they are interpreted and rejected for the same reason set forth for claims 2 – 5.

Regarding claims 19 - 20, they are corresponding to claims 2 – 3, respectively, thus, they are interpreted and rejected for the same reason set forth for claims 2 – 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668